internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------- ---------------------- ------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b02 plr-133239-08 date date ---------- ---------- x ----------------------- --------------------------------------------------- y -------------------------------------------------- ---------------------------------------- state date date year ------------ ------------------- ------------------ ------- dear -------------- this is in reply to a letter dated date requesting the revocation of the election under sec_4982 of the internal_revenue_code facts x and y are funds organized under the laws of state and registered with the securities_and_exchange_commission as diversified open-end management companies under the investment_company act of u s c 80a-1 et seq x and y have plr-133239-08 elected to be treated as regulated_investment_companies rics for purposes of subtitle a chapter subchapter_m of the code x and y use the accrual_method of accounting for tax and financial_accounting purposes and use the calendar_year for tax and financial reporting purposes on date and date respectively x and y elected under sec_4982 of the code to use the twelve-month period ending december for purposes of calculating the required_distribution of capital_gain_net_income under sec_4982 to avoid payment of an excise_tax under sec_4982 this period was also used to determine the treatment of foreign_currency gains and losses pursuant to sec_4982 x and y assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income foreign_currency gains and losses and gains and losses pursuant to sec_1296 under the excise_tax and subchapter_m provisions of the code however x and y’s experience has been that the sec_4982 election has created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions furthermore the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining its required_distribution under sec_4982 accordingly x and y seek consent to revoke their elections under sec_4982 to use their taxable years for purposes of sec_4982 and sec_4982 x and y represent that their desire to revoke their elections is due to administrative and non-tax- related financial burdens caused by the elections they are not seeking to revoke their elections in order to preserve or secure a tax_benefit they will neither benefit through hindsight nor prejudice the interests of the government if permitted to revoke their elections and they will not make a subsequent election under sec_4982 of the code for at least five calendar years following the year of the grant of revocation applicable law plr-133239-08 sec_4982 of the code imposes an excise_tax on every ric for each calendar_year equal to percent of the excess of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have the capital_gain_net_income for its taxable_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october analysis and conclusion based on the information submitted and the representations made we conclude that x and y’s desire to revoke their elections under sec_4982 is because of administrative burdens and not because of any federal tax-related financial burden caused by the election x and y do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally x and y will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the elections made by x and y under sec_4982 effective for year and subsequent years x and y’s calculation of their capital_gain_net_income under sec_4982 and sec_4982 shall be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the ten-month period from january of year through october of year plr-133239-08 as a condition to the secretary’s consent to the revocation pursuant to sec_4982 x and y may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x or y qualifies as a ric this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with your specific request and the power_of_attorney on file with this office both the original and a copy of this letter are being sent to your first-named authorized representative and a copy is being sent to your second-named authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
